EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xavier Pillai, Ph.D. on November 4, 2021.
The application has been amended as follows: 
In claim 22, lines 7-8, the language “the proportions of monomers (a1) and (a2) add up to 50% by mol relative to the sum of the diamines; and/or” has been deleted;
In claim 22, lines 13-14, the language “the proportions of monomers (a3) and (a4) add up to 50% by mol relative to the sum of the dicarboxylic acids” has been deleted;
In claim 25, line 14, the language “unsaturated carboxylic acid esters,” has been deleted; and
In claim 32, line 3, the term --toy-- has been inserted before “components”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765